 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRUSTEES OF THE NATIONAL                         No. 2:19-mc-0138 WBS DB
      ELEVATOR INDUSTRY PENSION
12    FUND, et al.,
13                      Plaintiffs,                    ORDER
14           v.
15    A LEWIS ENTERPRISES, INC., D/B/A A
      STEP ABOVE ELEVATOR, et al,
16

17                      Defendants.
18

19          On December 23, 2019, the undersigned issued an Order for Appearance and Examination

20   ordering defendants/judgment debtors Anthony Lewis and Lindsey Lewis to appear for a

21   judgment debtor examination. (ECF No. 11.) The judgment debtors were served with a copy of

22   the order. (ECF Nos. 12 & 13.) On March 13, 2020, the matter came before the undersigned

23   pursuant to Local Rule 302(c)(11) for the judgment debtor examination. Attorney Benjamin

24   O’Donnell appeared on behalf of the plaintiff/judgment creditor. No appearance was made by, or

25   on behalf of, any defendant/judgment creditor.

26          The failure of a party to comply with the Local Rules or any order of the court “may be

27   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

28   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

                                                      1
 1   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

 2   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 3   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 4           In the interests of justice, the undersigned will provide the judgment debtors with a final

 5   opportunity to show good cause for their conduct before issuing sanctions.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. Within twenty-one days of the date of this order the judgment creditor shall serve a

 8   copy of this order on the judgment debtors;

 9           2. Within seven days of service on the judgment debtors, the judgment creditor shall file

10   proof of service of this order on the judgment debtors;

11           3. Within fourteen days of service of this order the judgment debtors shall show cause in

12   writing as to why they should not be sanctioned for their failure to appear1; and

13           4. Judgment debtors are cautioned that the failure to timely comply with this order may

14   result in the imposition of sanctions.

15   Dated: March 13, 2020

16

17

18

19

20
21

22

23

24
     DLB:6
25   DB\orders\orders.civil\trustees0138.osc

26
27
     1
      Judgment debtors’ response shall state whether they intend to comply with any future order
28   setting a judgment debtor examination and, if not, why.
                                                        2
